ORDER

OPINION BY
Senior Judge KELLEY.
AND NOW, this 6th day of April, 2005, following hearing this same date, Petitioners’ Petition for Review and Writ of Mandamus is granted; Petitioners’ Motion for Judgment on the Pleadings is dismissed. The judicial vacancy in the First Judicial District resulting for the resignation of the Honorable Gene D. Cohen from the Court of Common Pleas of Philadelphia County effective February 28, 2005 shall be filled in the Municipal Primary and Municipal General Elections in the year 2005.
. The Commissioner of Elections and the Secretary of the Commonwealth shall accordingly direct the Election Commissioners of the City and County of Philadelphia to so prepare their machine/ballots so that there shall be eight (8) candidates for nomination and election in the 2005 Municipal Primary and Municipal General Elections, and further direct said Election Commissioners to expeditiously advertise the said number of judicial vacancies for the Court of Common Pleas of Philadelphia County for the Municipal Primary and Municipal General Elections of 2005.
The Commissioner of Elections and the Secretary of the Commonwealth shall expeditiously serve a copy of this order upon the Election Commissioners of the City and County of Philadelphia and shall file proof of service with this Court by Monday, April 11, 2005.
Opinion to follow.